DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 11/09/2021 has been considered by the Examiner. Currently, claims 1, 5-11, and 13-27 are pending, claims 2-4 and 12 are canceled, claims 1, 19, and 21 have been amended, and claims 7-9 and 13-15 are drawn to a non-elected embodiment. Applicant’s amendments in claim 1 has overcome the previously filed claim objection. Likewise, Applicant’s amendment s in claims 19 and 21 have obviated the previously filed claim rejection under 35 U.S.C 112(b). A complete action on the merits of claims 1, 5-11, and 13-27 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (6,379,350) in view of Bessette (2002/0133149).
Regarding claim 1, Sharkey teaches a device for radiofrequency (RF) skin treatment of skin of a user (surgical instrument for ablation), the device comprising:
a skin contact element comprising (working surface of electrosurgical instrument 610):
a single active electrode having a skin contact surface (central electrode 622) to effect a controlled lesion formation immediately below the single active electrode (Col. 9 line 42 bipolar effect);
wherein the single active electrode is centrally arranged (central electrode 622) in a dome-shaped insulating element surrounding the single active electrode (concave working surface includes insulator 628 surrounding central electrode 622). 
a single return electrode surrounding the single active electrode and dome-shaped insulating element, the single return electrode having a planar skin contact surface, the planar skin contact surface of the return electrode extending in a main 
wherein an inside diameter of the single return electrode is substantially coincident with an outside diameter of the dome-shaped insulating element (Fig. 6; 622 is within the perimeter of 624); and 
an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the single active electrode (Sharkey provides the surgical instrument provides for ablation in the range of 100-500KHz; Col. 16 lines 55-56 and further provides power may be provided by commercially available RF energy sources.  Such RF energy sources may include generators which control the temperature of the electrosurgical instrument; Col. 17 lines 1-5); 
wherein a tip of the single active electrode is centrally arranged in an indentation of the skin interface (concave working surface Fig. 6; Col 8 lines 1-10 recite the working surfaces conform to the body part); and 
wherein the single return electrode is in electrical contact with a flat undeformed portion of the surface of the skin (624 is capable of contacting a flat undeformed portion of the surface of the skin);
wherein a combination of the single active electrode having a skin contact surface with a maximum dimension and the surface area of the planar skin contact surface of the return electrode being larger than a surface are of the skin contact surface of the active electrode (surface of central electrode 622 is smaller than the skin contact surface of ring shaped electrode 624) and the active electrode being positioned to be non-coplanar with the return electrode (Col. 6 lines 60-61 ring shaped electrode 
wherein the skin contact surface of the single active electrode is arranged or arrangable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane (622 is positioned at a distance perpendicular with respect to the plane of 624);
wherein at least an inner surface of the indentation is made of an electrically insulating material (628).
Sharkey is silent about specifically teaching wherein a surface area of the planar skin contact surface of the return electrode being at least 5 times larger than a surface area of the skin contact surface and wherein the distance of the single active electrode from the main plane is larger than 0.5 mm. 
However, Sharkey provides that it is possible to size the electrodes in the embodiments of the present invention so as to achieve a bipolar effect (Col. 9 line 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the return electrode to achieve the desired thermal effect. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the active electrode at a distance larger than 0.5 mm from the main plane since it has been held that where the In re Aller, 105 USPQ 233.
Sharkey is silent about specifically teaching a shallow and wide local thermal lesion and the skin contact surface having a maximum dimension in a range from 100µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface and providing shallow and wide local thermal lesions.
However, Bessette teaches a device within the same field of invention (electrosurgical system for treating skin tissue [Abstract]), Bessette provides for an active electrode with a width or diameter of about 0.01 mm to 10mm [0022][0112] and further teaches shallow depths of tissue heating [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum dimension of the single active electrode such that the maximum dimension is in a range from 100 µm to 500 µm since Bessette teaches the use of small diameter electrode terminals increases the electric field intensity and reduces the extend or depth of tissue heating [0112]. Bessette furthermore contemplates providing shallow depths of tissue heating by adjusting the frequency of the output voltage [0120] .Sharkey’s controller is likewise capable of adjusting frequency Col. 5 line 12.
Regarding claim 5, Sharkey in view of Bessette teaches the limitations of claim 1 and Sharkey teaches wherein the planar skin contact surface of the single return electrode is annular, and wherein the active electrode is arranged on a center line of the 
Regarding claim 6, Sharkey in view of Bessette teaches the limitations of claim 5 and Bessette provides wherein the planar skin contact surface has an inside diameter between 1 and 4 mm and a radial width between 1 and 5 mm ([0022][0112]). 
Regarding claim 10, Sharkey in view of Bessette teaches the limitations of claim 1 and Sharkey teaches wherein an outer surface of the device comprises an indentation, wherein the active electrode is arranged in the indentation, and wherein the return electrode is arranged adjacent to the indentation (concave working surface includes central electrode 622 and is surrounded by ring shaped electrode 624, Fig. 6).
Regarding claim 11, Sharkey in view of Bessette teaches the limitations of claim 10 and Sharkey teaches wherein the indentation is dome-shaped (concave working surface, Fig. 6).
Regarding claim 16, Sharkey in view of Bessette teaches the limitations of claim 1 and Sharkey teaches wherein the single return electrode is arranged adjacent to the indentation and surrounds the single active electrode (concave working surface includes central electrode 622 and is surrounded by ring shaped electrode 624, Fig. 6).
Regarding claim 17, Sharkey in view of Bessette teaches the limitations of claim 1 and Sharkey provides wherein the single return electrode is in electrical contact with a flat undeformed portion of the skin (the ring shaped electrode is positioned on the planar distal tip of the device surrounding the active electrode such that when the device is positioned it is configured to contact a flat undeformed portion of the skin). 
. 
Claims 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse (2013/0289679) in view of Anderson (2009/0093864).
Regarding claim 19, Eckhouse teaches a device for radiofrequency (RF) skin treatment of skin of a user, the device comprising:
a skin contact element comprising (aesthetic skin treatment including a carrier):
a plurality of active electrodes arranged in an array having a skin contact surface with a dimension, wherein said dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface (208);
a single return electrode having a planar skin contact surface, the planar skin contact surface of the single return electrode extending in a main plane (204); and 
an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the plurality of active electrodes (116);
wherein a tip of the plurality of active electrodes is centrally arranged in the device (electrodes 208 are centrally located on the carrier) in electrical contact with a locally deformed portion of the surface of the skin (electrodes conform to the skin [0044]); and 
wherein at least an inner surface of a central portion of the device is made of an electrically insulating material ([0036] substrate 200 is of insulating material). 

Regarding claim 20, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is in electrical contact with a flat undeformed portion of the skin (Fig. 2C). 
Regarding claim 22, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is arranged on one side of the array of active electrodes ([0034] return electrode can partially surround electrodes 208).
Regarding claim 23, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode is arranged on two sides of the array of active electrodes ([0034] return electrode can completely surround electrodes 208). 
Regarding claim 24, Eckhouse in view of Anderson teaches the limitations of claim 19. Eckhouse teaches wherein the single return electrode surrounds the single active electrode (Fig. 2A). 
Regarding claim 21, Eckhouse teaches a device for radiofrequency (RF) skin treatment of skin of a user, the device comprising:
a skin contact element comprising (aesthetic skin treatment including a carrier):
a plurality of active electrodes arranged in a single strip having a skin contact surface with a dimension, wherein said dimension corresponds to a maximum diameter 
a single return electrode having a planar skin contact surface, the planar skin contact surface of the single return electrode extending in a main plane (204); and 
an RF generator arranged to supply, during use, RF energy to the skin via the single return electrode and the plurality of active electrodes (116);
wherein a tip of the plurality of active electrodes is centrally arranged in the device (electrodes 208 are centrally located on the carrier) in electrical contact with a locally deformed portion of the surface of the skin (electrodes conform to the skin [0044]); and 
wherein at least an inner surface of a central portion of the device is made of an electrically insulating material ([0036] substrate 200 is of insulating material). 
Eckhouse does not teach the skin contact surface having a maximum dimension in a range from 100µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface.
However, Anderson provides for a device for applying RF energy to tissue that is configured to received deformed skin comprising a single active and return electrode wherein the skin contact surface has a maximum dimension of 500 µm ([0058] the inner diameter of the insulator which defines the chamber C may range from 0.5 5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum dimension of 
Eckhouse generally provides the surface area of the planar skin contact surface area is larger than a surface area of the skin contact surface of the active electrodes, but is silent about specifically teaching it is at least 5 times larger. 
However, Eckhouse provides by changing the shape and size of the return electrode one may change the skin depth affected by the RF [0043]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the return electrode to achieve the desired treatment effect. 
Eckhouse does not teach wherein the skin contact surface of the active electrode is arranged or arrangable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane. 
However, Eckhouse provides the size of the return electrode can be change the depth of treatment [0043] and the distance between the electrodes in x or y direction can be changed to produce different skin treatment patterns [0044]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and distance of the active electrode and return electrode such that the active electrode is arrangable in a position at a distance from the main plain, seen in a direction perpendicular to the main plane to produce a desired skin treatment pattern. 
Claim 25 teaches the limitations of claim 22 as previously rejected above. 
Claim 26 teaches the limitations of claim 23 as previously rejected above. 

Response to Arguments
Applicant’s arguments in the response filed on 11/09/2021 has been considered by the Examiner. 
Applicant sets forth on pages 16-17 with respect to Anderson, “The Office appears to have conflated the dimensions of the chamber C with the dimensions of the skin contact surface of the active electrode. As clearly shown above, the dimensions of the skin contact surface of the active electrode is far smaller than the dimensions of the chamber C.”
The Examiner agrees that the diameter of the active electrode in Anderson is smaller than chamber C; however, the claim limitation requires only a maximum dimension in a range from 100 to 500 µm wherein the maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface. It is the position of the Examiner that since the lower dimension limit of the active electrode is not defined in the claims, therefore, anything less than 100 to 500 µm mm would read on the claimed invention.
With respect to applicant’s remarks on pages 14-15, it is the position of the Examiner that Applicant does not require “a shallow and wide thermal lesion” in claims 19 and 21. 
Upon further consideration of the claims and in further view of Applicant’s amendments in claim 1 requiring “a shallow and wide local thermal lesion being generated,” a new grounds of rejection is set forth for independent claim 1 over Sharkey (6,379,350) in view of Bessette (2002/0133149).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794